Citation Nr: 0907748	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to March 28, 2005 for 
entitlement to service connection for bilateral hearing loss.

      
REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946 and from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) Order dated December 19, 2008, which 
remanded for additional development a November 2007 Board 
decision as to the earlier effective date issue on appeal.  
The appeal initially arose from a September 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In December 2006, the Veteran testified during a personal 
hearing at the RO and, in December 2007, the Veteran 
testified at a Central Office hearing before the undersigned.  
Transcripts of these hearings are associated with the claims 
file.
	
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran initially submitted a claim for service 
connection for bilateral hearing loss in July 1974, and that 
claim was eventually denied by the RO in an unappealed 
October 1988 rating decision.

2.  In a September 2005 rating decision, the RO reopened the 
claim on the basis of new and material evidence and granted 
service connection for bilateral hearing loss, and assigned 
an effective date of March 28, 2005 based, in part, on 
receipt of newly obtained service treatment records that were 
not considered at the time of the October 1988 rating 
decision.


CONCLUSION OF LAW

The criteria for an effective date of July 9, 1974 for a 
grant of service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
Veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the decision below 
which fully grants the benefit sought by the Veteran, no 
further discussion of VCAA is necessary at this point.  Any 
notice deficiency constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Eariler Effective Date for Service-Connected Bilateral 
Hearing Loss

In the November 2008 Joint Motion for Remand, the Veteran's 
attorney asserted that the Veteran is entitled to an earlier 
effective date in July 1974 for the grant of service 
connection for bilateral hearing loss.  He pointed out the 
existence of an unadjudicated claim from July 1974, and he 
contended that an effective date in July 1974 is warranted 
pursuant to 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), as the 
allowance of service connection for bilateral hearing loss 
was based on newly obtained service treatment records.    

A review of the evidence of record discloses a claim for 
service connection for hearing loss dated July 9, 1974.  The 
claim for bilateral hearing loss was first adjudicated and 
denied by the RO in an October 1988 rating decision.  The 
October 1988 rating decision stated that the Veteran's 
service treatment records were negative for hearing loss.  
The Veteran was notified of this decision in a November 1988 
letter, but he did not appeal the decision and it became 
final.  

The Veteran's claim to reopen was received on March 28, 2005.  
The Veteran submitted copies of service treatment records 
which showed that the Veteran experienced hearing loss during 
service.  Based on these newly submitted service records, the 
RO granted the Veteran service connection for bilateral 
hearing loss by rating decision dated September 28, 2005.  
Service connection was granted effective from March 28, 2005.

As noted by the Veteran's attorney, 38 C.F.R. § 3.156(c) 
provides that when VA receives service department records 
that were unavailable at the time of a prior decision, VA 
will reconsider the claim.  If an award is granted based all 
or in part on newly discovered service department records, 
the effective date assigned will relate back to the date of 
the original claim, or the date entitlement arose, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  38 C.F.R. § 3.156(c)(i)(3).

In this case, there is no question that the award of service 
connection was based in part on newly obtained service 
records.  The September 2005 rating decision explicitly 
relied on service treatment records submitted by the Veteran 
to reopen the claim based on new and material evidence and 
granted service connection because those records indicated 
bilateral hearing loss in October 1956.  Thus, the additional 
evidence received from the Veteran falls squarely into the 
exception created by 38 C.F.R. § 3.156(c), and the claim may 
be considered to have been pending since July 9, 1974, the 
date of receipt of the claim decided by the Board in the 
October 1988 rating decision.

Considering all doubt in favor of the Veteran, the Board 
finds that the Veteran had bilateral hearing loss for VA 
purposes prior to July 9, 1974.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In light of the foregoing, the proper effective date for 
service connection for bilateral hearing loss is July 9, 
1974, the date of receipt of the Veteran's initial claim for 
service connection.  38 C.F.R. § 3.156(c)(3).


ORDER

Entitlement to an effective date of July 9, 1974 for 
entitlement to service connection for bilateral hearing loss 
is granted, subject to the provisions governing the award of 
monetary benefits.




____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


